Citation Nr: 0019697	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance or by reason of being 
housebound.

2.  Whether the veteran's annual income exceeds the statutory 
minimum income limitation for entitlement to pension 
benefits.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, the appellant indicated that she served on active 
duty from January 1950 to June 1953.  However, no documents 
generally accepted as verifying active military service, such 
as a DD Form 214 or a VA Request for Information form 
returned by the National Personnel Records Center (NPRC) with 
verification of the dates of service, are in the claims file 
to verify active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to special monthly 
pension benefits.

The Board notes that the appellant filed a claim for 
nonservice-connected pension benefits in September 1995.  
This claim was denied in a November 1995 letter from the RO 
because the yearly income declared by the appellant exceeded 
the statutory limitation on income for entitlement to pension 
benefits.  In December 1995, the RO received a letter from 
the appellant in which she enclosed a copy of the RO's 
November 1995 notification letter on which she had written 
comments.  Both her letter and the comments written on the 
notification letter clearly express her disagreement with the 
RO's decision to deny her claim based on the statutory income 
limitation.

A notice of disagreement is "a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original 
jurisdiction . . . ."  38 C.F.R. § 20.201 (1999).  The 
appellant's December 1995 correspondence constituted a notice 
of disagreement with the RO's decision to deny her claim 
based on the statutory income limitation.

In the April 1998 rating decision which denied special 
monthly pension, the RO granted "entitlement" to pension 
because it found that the appellant was unemployable based on 
her disabilities and age.  Neither the rating decision nor 
the notification letter provided any information about 
whether the appellant's claimed wartime service had been 
verified or whether her income continued to exceed the 
statutory limitation for pension benefits.

Correspondence received from the appellant in April 1998 was 
construed as a notice of disagreement with the decision to 
deny special monthly pension and a statement of the case was 
issued on that issue alone.  The appellant filed a timely VA 
Form 9 substantive appeal.

A March 1999 Conference Report of a Decision Review Officer 
(DRO) shows that the DRO discussed the matter with the 
appellant on the telephone and explained that, although it 
had been determined that the appellant was disabled and 
unable to work, pension benefits could not be paid because 
her income was over the limit and that "this income limit 
was set by law and was not something that we could change."  
The DRO stated, "She had not been aware of this, but still 
disagreed with the decision since it was her opinion that she 
was housebound and the higher limit should apply."

The Board notes that a notice of disagreement may be 
withdrawn in writing by an appellant but may not be withdrawn 
by the agency of original jurisdiction.  38 C.F.R. 
§ 20.204(a), (c) (1999).  Therefore, the DRO Conference 
Report which documented a telephone call with the appellant 
cannot be construed as withdrawal of the notice of 
disagreement with the RO's decision to deny payment of 
pension benefits.  Accordingly, the Board must remand this 
matter for a statement of the case to be issued.  Manlincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind or in a 
nursing home; she is capable of carrying out activities of 
daily living without aid and attendance and with no 
functional restrictions in performing these duties.

2.  The appellant does not have disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling.

3.  The appellant is not permanently housebound by reason of 
disability or disabilities.


CONCLUSION OF LAW

The requirements for special monthly pension have not been 
met.  38 U.S.C.A. § 1502, 1521(e) (West 1991); 38 C.F.R. 
§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides increased pension benefits to a veteran by 
reason of need for aid and attendance or of being housebound.  
38 C.F.R. § 3.351(a)(1) (1999).  A veteran will be considered 
in need of regular aid and attendance if he or she (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (1999).  Section 3.352(a) provides the basic 
criteria for regular aid and attendance and for the 
permanently bedridden as follows:

[The] inability of a claimant to dress or 
undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
[claimant] is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the [claimant] is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (1999).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a veteran has a disability rated as 
permanent and total and additional disability or disabilities 
independently ratable at 60 percent or more or if he is 
housebound. 38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d) (1999).  A person will be considered to be 
permanently housebound if he is substantially confined to his 
house or immediate premises due to disability or disabilities 
which it is reasonably certain will remain throughout his 
lifetime.  38 U.S.C.A. § 1502(c) (West 1991).

In this case, the appellant submitted a statement from a 
private physician showing treatment for depression, 
arthritis, and mild hypertension. The medical evidence of 
record, including VA examinations conducted in March 1998 and 
April 1999, shows that the appellant is not blind or nearly 
blind or a patient in a nursing home.  On the March 1998 
examination, the doctor noted that she wears bifocals.  She 
drove to the April 1999 VA examination.  She has written to 
the RO requesting that she be scheduled for a special eye 
examination and stating that she was told that one would be 
arranged.  The RO asked the VA outpatient clinic where the 
veteran stated she was supposed to have been examined and it 
was reported that no examination had been scheduled.  Because 
employees at the VA outpatient clinic, as well as the VA 
doctor who conducted the April 1999 examination, have stated 
that the appellant drove to the examination, the Board 
concludes that a special eye examination in this case is not 
needed to determine whether appellant is "nearly blind".  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).

The results of the VA examinations show that the appellant is 
able to get dressed herself.  She tries to clean her house 
and do some gardening as a hobby and she cooks her own meals, 
although she states that it is taking her increasingly longer 
periods of time to do each activity.  She stated that she has 
trouble buttoning her buttons and zipping her zippers because 
her hands have gotten worse with osteoarthritis and 
rheumatoid arthritis in the last year.  She goes to church 
and gets out to run errands.  She stated that she had no 
problems with incontinence.  She responded to the doctor 
appropriately and was very oriented to person, place, and 
time.

On physical examination, her posture was normal and, although 
she did walk with a cane in the lobby of the VA clinic, she 
did not need it to walk the distance to the examination room.  
Strength in her upper and lower extremities was diminished 
and grip strength was significantly diminished.  There was 
some atrophy in the muscles of the lower extremities but no 
contractures or lack of coordination.  The doctor noted that 
there was really no functional limitations to the lower 
extremities other than weakness.  There were no deficits to 
weight bearing, balance, or propulsion.  Spine, trunk and 
neck showed normal curvatures.  There were no deformities 
that would interfere with her breathing.  She had no swelling 
of the joints.  She had good range of motion of the ankles.  
There were no Heberden's or Bouchard's nodes noted in her 
hands.

Diagnoses were arteriosclerosis, hypertension, stasis 
dermatitis, osteoarthritis, and rheumatoid arthritis.  The 
doctor's impression was that the appellant was currently 
capable of carrying out her activities of daily living 
without aid and attendance and with no functional 
restrictions in performing these duties, although the doctor 
stated that the progression of her rheumatoid arthritis 
should be monitored closely and perhaps she should be 
reevaluated for this yearly.  The April 1999 examiner's 
findings were consistent with those of the March 1998 
examiner who stated that the appellant was quite capable of 
taking care of herself and, although she was definitely 
unemployable due to her considerable disease at the present 
time, she was in no way in need of housebound benefits.  The 
March 1998 examiner diagnosed arteriosclerosis, hypertension, 
stasis dermatitis, post vein ligation for varicose veins, 
osteoarthritis, and probable mild rheumatoid arthritis.

The Board concludes, in evaluating the evidence of record in 
light of the regulatory criteria for special monthly pension 
based on the need for regular aid and attendance, that the 
preponderance of the evidence is against the claim.  
Moreover, the Board notes that the appellant does not have 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling.  She has a 60 
percent rating for arteriosclerosis and a 10 percent rating 
each for stasis dermatitis, varicose veins, osteoarthritis, 
and depression and a combined rating of 70 percent.  
Moreover, as noted in the April 1999 examination report, the 
appellant was able to drive to the examination and she is 
able to go to church and run errands.  Accordingly, the Board 
concludes that she is not permanently housebound by reason of 
disability or disabilities.

Because, the requirements for special monthly pension have 
not been met, special monthly pension must be denied.  
38 U.S.C.A. § 1502, 1521(e) (West 1991); 38 C.F.R. § 3.351, 
3.352 (1999).


ORDER

Special monthly pension is denied.


REMAND

In Vargas-Gonzalez v. West, the United States Court of 
Appeals for Veterans Claims (Court) set forth the 
requirements to establish a well grounded claim for pension 
benefits which are (1) evidence of honorable active military 
service of 90 days or more during a period of war (or 
discharge or release from service during a period of war for 
a service-connected disability); (2) evidence of permanent 
and total disability productive of unemployability; and (3) 
evidence of income that does not exceed the statutory limit).  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  In 
this case, the appellant's claim for pension is not well 
grounded because, although she indicated in her September 
1995 application that she served during the Korean Conflict 
from January 1950 to June 1953 and her statement may be 
presumed credible for the purposes of a well grounded claim 
and although the RO found that in an April 1998 rating 
decision that she was unemployable due to her disabilities 
and age, the evidence that she has provided regarding her 
income exceeds the statutory limit for entitlement to VA 
nonservice-connected pension benefits.  The RO denied payment 
of pension benefits because her income exceeded the statutory 
limit in November 1995.

As noted in the Introduction section, the appellant submitted 
a notice of disagreement in December 1995 with the RO's 
November 1995 letter denying pension benefits because the 
yearly income declared by the appellant exceeded the 
statutory limitation on income for entitlement to pension 
benefits.  Although the RO subsequently granted 
"entitlement" to pension benefits in April 1998 by finding 
that the appellant's disabilities and age rendered her 
unemployable, pension benefits still could not be paid 
because the appellant's yearly income exceeded the statutory 
limitation on income.  Thus, the appellant was found 
"entitled" to pension because she met one of three 
requirements for pension but was found "not entitled" to 
payment of pension because she did not meet another.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999) (noting 
that the requirements for a well grounded claim for 
nonservice-connected pension benefits were (1) evidence of 
honorable active military service of 90 days or more during a 
period of war (or discharge or release from service during a 
period of war for a service-connected disability); 
(2) evidence of permanent and total disability productive of 
unemployability; and (3) evidence of income that does not 
exceed the statutory limit).

Although the claim was sent to a DRO, it appears that 
appellant's disagreement with the decision to deny her 
payment of pension benefits based on the income limitation 
was not resolved and she has never withdrawn her notice of 
disagreement in this regard.  Although the DRO noted in the 
March 1999 Conference Report that he or she had explained to 
the appellant that the "income limit was set by law and was 
not something that we could change", the matter is still 
subject to appeal to the Board, and the appellant has 
initiated such an appeal by filing a notice of disagreement.  
Accordingly, the Board must remand this matter for a 
statement of the case to be issued.  Manlincon v. West, 12 
Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should issue a statement of 
the case in response to the appellant's 
December 1995 notice of disagreement with 
the RO's November 1995 letter denying 
pension benefits because the yearly 
income declared by the appellant exceeded 
the statutory limitation on income for 
entitlement to pension benefits.  The RO 
should provide her with a reasonable 
amount of time to submit the VA Form 9 
substantive appeal.

2.  If, and only if, the appellant 
perfects her appeal to the Board by 
submitting a timely VA Form 9, then the 
RO should send the case back to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


